 



Exhibit 10.33

 

THIRD AMENDMENT

TO THE

PEOPLESBANK, A CODORUS VALLEY COMPANY

SALARY CONTINUATION AGREEMENT

DATED OCTOBER 1, 2002

FOR

MATTHEW CLEMENS

 

This Third Amendment to Salary Continuation Agreement is made this 11th day of
March, 2014, by and among PeoplesBank, A Codorus Valley Company, a Pennsylvania
banking institution (the “Bank”), and a wholly-owned subsidiary of Codorus
Valley Bancorp, Inc., a Pennsylvania business corporation (the “Corporation”)
and Matthew A. Clemens, an adult individual (the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Bank and the Executive entered into a certain Salary Continuation
Agreement effective the first day of October, 2002 (the “Salary Continuation
Agreement”); and

 

WHEREAS, the Bank and the Executive executed a First Amendment to the Salary
Continuation Agreement on December 27, 2005 and a Second Amendment to the Salary
Continuation Agreement on December 23, 2008; and

 

WHEREAS, the Bank and the Executive desire to further amend the Salary
Continuation Agreement for the purpose of excepting from the noncompetition
provisions set forth in Section 5.3 of the Salary Continuation Agreement certain
activities of the Executive as set forth below; and

 

WHEREAS, in recognition of the value of services provided by the Executive in
the past to the Bank and the Corporation, the Bank desires to amend the Salary
Continuation Agreement, in the manner set forth herein, as an incentive for the
Executive to continue to provide such valued services in the future.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, for good and valuable consideration, and intending to be legally
bound hereby, the Bank and the Executive agree as follows:

 

1.           Article 5 of the Salary Continuation Agreement is hereby amended by
adding a new Section 5.3.5 to read as follows:

 

5.3.5 Exception to Restrictive Covenants. Notwithstanding the foregoing, it is
the intention of the parties that the restrictions set forth in Sections
5.3.l(i), (ii), (iii) and (iv) shall not apply to prohibit the Executive from
providing executive coaching services in the financial services industry.

 

2.           In all other respects, the Salary Continuation Agreement, as
amended above, is hereby ratified and confirmed by the Bank, the Corporation and
the Executive. All other provisions of the Salary Continuation Agreement shall
remain in full force and effect as amended hereby.

 



 

 



 

Exhibit 10.33

 

IN WITNESS WHEREOF, the parties, each intending to be legally bound, have
executed this Amendment as of the date, month and year first above written.





        ATTEST:   PEOPLESBANK, A CODORUS VALLEY COMPANY           By:        
Chairman of the Board       WITNESS:               Matthew A. Clemens

 

 

 